NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the FederaI Circuit
SHANGHAI THREE STAR STATIONERY
INDUSTRY CO., LTD., AND SI'IANGHAI FOREIGN
TRADE CORP.,
Plaintiffs-Appellees,
CHINA FIRST PENCIL CO., LTD.,
and
sHAN1)0NG R0NGx1N1MP0RT & ExP0RT c0.,
LTD., _
Pzazn¢i;,i
V.
UNITED STATES,
Defendcmt~AppeZlee,
and
SANFORD, L.P. AND MUSGRAVE PENCIL CO., INC.,
Defendants-Appellants.
2011-1237
Appea1 from the United States C0urt of Internati0nal
Trade in case n0. 09-CV-O325, Judge Greg01‘y W. Carman.

cH1NA F1RsT PENCIL v. Us 2
ON MOTION
ORDER
The United States moves for a 21-day extension of
tirne, until l\/lay 3l, 2011, for the appellants to file their
principal brief
Upon consideration thereof
IT ls ORDERED THAT:
The motion is granted
FOR THE COURT
 0 9 2Dll /s/ Jan Horb'aly
Date J an Horbaly
C1erk
cc: Francis J. Sailer, Esq.
Ge0rge W. Th0mpson, Esq.
Carr1e A. Dunsm0re, Esq. usl c0UR§5IFH,)PEALs ma
821 THE FEOERAL cmcu1T
HAY 0 9 2011
JAII HDRBALY
CLElI(